UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

ANTHONY PAUL ZAWISTOWSKI,

                              Plaintiff,

v.                                                           CASE # 18-cv-01432

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          JEANNE ELIZABETH
 Counsel for Plaintiff                                       MURRAY, ESQ.
600 North Bailey Ave                                         KENNETH R. HILLER, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  BENIL ABRAHAM, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                     NOAH MICHAEL
 Counsel for Defendant                                       SCHABACKER, ESQ.
26 Federal Plaza – Room 3904                                 LAURA RIDGELL BOLTZ, ESQ.
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative

record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.
I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born on April 2, 1971, and has a high school education. (Tr. 279, 284).

Generally, plaintiff’s alleged disability at the time of application was a left leg injury but he

testified he had other physical and mental impairments. (Tr. 283). His initial alleged onset date of

disability was May 2, 2014 but it amended at the hearing to February 1, 2016. (Tr. 279, 11). His

date last insured is December 31, 2018. (Tr. 279).

        B.      Procedural History

        On June 12, 2014, plaintiff applied for a period of Disability Insurance Benefits (“SSD”)

under Title II of the Social Security Act. (Tr. 117). Plaintiff’s application was initially denied, after

which he timely requested a hearing before an Administrative Law Judge (“the ALJ”). On

December 16, 2016, plaintiff appeared before the ALJ, Sharon Seeley. (Tr. 57-133). On September

12, 2017, ALJ Seeley issued a written decision finding plaintiff not disabled under the Social

Security Act. (Tr. 18-34). On October 12, 2018, the Appeals Council (“AC”) denied plaintiff’s

request for review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-7).

Thereafter, plaintiff timely sought judicial review in this Court.

        C.      The ALJ’s Decision

        Generally, in her decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant meets the insured status requirements of the Social Security Act through
        December 31, 2018.

     2. The claimant has not engaged in substantial gainful activity since February 2, 2016, the
        amended alleged onset date (20 CFR 404.1571 et seq.).



                                                       2
   3. The claimant has the following severe impairments: history of left wrist fracture; history
      of left ankle fracture; L5-S1 disc herniation status post left-sided discectomy; sleep apnea;
      depressive disorder, NOS; anxiety disorder, NOS; and post-concussion cognitive deficit
      (20 CFR 404.1520(c)).

   4. The claimant does not have an impairment or combination of impairments that meets or
      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526).

   5. After careful consideration of the entire record, the undersigned finds the claimant has the
      residual functional capacity to perform light work as defined in 20 CFR 404.1567(b)
      including the ability to sit for a total of six hours during the workday, but must alternate
      after one hour sitting to standing five minutes (while remaining on task). The claimant
      could never operate foot controls with the left lower extremity and could occasionally
      balance, stoop, kneel, crouch, crawl, or climb ramps or stairs, but never climb ladders,
      ropes or scaffolds. He could frequently handle and finger with the dominant left upper
      extremity and could perform work that does not require more than occasional handwriting.
      The claimant can have no exposure to hazards such as unprotected heights or moving
      machinery. Further, he could understand, remember or carry out simple, routine, repetitive
      instructions and tasks; make simple, work related decisions commensurate with such tasks;
      and maintain attention and concentration sufficient for such tasks with customary work
      breaks. He could have occasional interaction with supervisors and occasional, incidental
      interaction with coworkers and the public.

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565).

   7. The claimant was born on April 2, 1971, and was 43 years old, which is defined as a
      younger individual age 18-49, on the alleged onset date (20 CFR 404.1563).

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564).

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2).

   10. Considering the claimant's age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569, 404.1569(a)).

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       February 1, 2016, through the date of the decision (20 CFR 404.1520(g)).

(Tr. 8-27).



                                                    3
II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.     Plaintiff’s Arguments

         Plaintiff argues the ALJ’s RFC is unsupported by substantial evidence. Specifically, he

alleges the ALJ erred in evaluating the opinion evidence of record and failed to develop the record,

for both the physical and mental evidence of record. (Dkt. No. 13 at 18, 24 [Plaintiff’s Mem. of

Law]).

         B.     Defendant’s Arguments

         In response, defendant argues the ALJ adequately developed the record. (Dkt. No. 20 at 5

[Def.’s Mem. of Law]). Second, defendant argues substantial evidence supports the physical and

mental RFC finding. (Dkt. No. 20 at 9, 12).

III.     RELEVANT LEGAL STANDARD

         A.     Standard of Review

         A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).




                                                     4
       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’

                                                      5
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. Duty to Develop

       In her RFC analysis of the physical impairments, the ALJ noted the record did not contain

an opinion from a treating source regarding physical function. (Tr. 19). Plaintiff alleges this created

a gap in the record. (Dkt. No. 13 at 18-20). Noting what evidence is not in the record does not

create a gap in the record that requires recontacting a treating physician. Jasen v. Comm’r Soc.

Sec., No. 16-CV-6153P, 2017 WL 3722454, at * 12 (W.D.N.Y. Aug. 29. 2017) (the trigger for

recontacting a treating physician is whether the record is sufficient to assess the claimant’s RFC

without the treating physician’s opinion) (citing Kunkel v. Comm’r Soc. Sec., 2013 WL 4495008,

at *16 (W.D.N.Y. Aug. 20, 2013) (“the issue is whether the record was adequate to permit the ALJ

to determine whether or not [p]laintiff was disabled”)). Here the ALJ properly requested not one,

but two, consultative examinations to fully develop the record. (Tr. 620-623, 865-876). See Larkin

v. Colvin, No. 13-CV-0567, 2014 WL 414626, at * 9 (N.D.N.Y. Aug. 14, 2014)(where the record

lacks a broad assessment of physical functional limitations by an acceptable medical source, there

is an insufficiency in the record that the ALJ should address, either by obtaining the opinion of a

consultative examiner or by recontacting a treating physician.) It is well settled that an ALJ is

entitled to rely upon the opinions of both examining and non-examining State agency medical

consultants, since such consultants are deemed to be qualified experts in the field of social security

disability. See 20 C.F.R. §§ 404.1512(b)(6), 404.1513(c), 404.1527(e). In addition to the opinion



                                                      6
evidence from the consultative examiner, the record contained testimony and clinical evidence

which the ALJ considered when formulating the RFC. Jasen v. Comm’r Soc. Sec., No. 16-CV-

6153P, 2017 WL 3722454, at * 12 (W.D.N.Y. Aug. 29. 2017) (the trigger for recontacting a

treating physician is whether the record is sufficient to assess the claimant’s RFC without the

treating physician’s opinion) (citing Kunkel v. Comm’r Soc. Sec., 2013 WL 4495008, at *16

(W.D.N.Y. Aug. 20, 2013) (“the issue is whether the record was adequate to permit the ALJ to

determine whether or not [p]laintiff was disabled”)). Therefore, there was no need for the ALJ to

recontact plaintiff’s treating physician.

       Plaintiff’s argument that the ALJ failed her duty to develop the record in regard to treatment

notes from the treating therapist is disingenuous given the facts of this case. At the December 2016

hearing, plaintiff’s counsel stated the record was complete. (Tr. 60). The ALJ then asked if there

was any medical or other evidence relevant to the determination that had not been submitted, to

which counsel responded no. (Tr. 61). The ALJ continued and asked specifically about counseling

records from Jessica Rimer, to which counsel responded they were not even aware of a provider

by that name. (Id.). The ALJ noted the record had no counseling records and plaintiff’s counsel

conceded they must have overlooked the treatment notes. Plaintiff’s attorney said that he would

“follow up immediately” on those records and agreed to inform the ALJ within two weeks the

status of those records, if more time was necessary to procure them, and if a subpoena would be

required for them. (Tr. 131-132).

       On December 23, 2016, plaintiff’s counsel wrote to the ALJ and requested assistance in

procuring mental health records from Dent. (Tr. 399-400). However, on January 10, 2017, and

March 21, 2017, plaintiff’s counsel provided an opinion from Ms. Rimer, and a psychiatric

evaluation from Dent. (Tr. 1096-1100, 1104-06). On April 21, 2017, the ALJ wrote to plaintiff’s



                                                     7
counsel, noting she had received the December 2016 letter, as well as Ms. Rimer’s statement. (Tr.

404). The ALJ went on to ask Plaintiff’s attorney to identify (1) whether Ms. Rimer’s records were

necessary to complete the record and (2) if there were other documents needed to complete the

record. (Tr. 404). Plaintiff provided no response, other than a letter from his representative asking

for a decision “as soon as possible.” (Tr. 406).

       Despite failing to respond to the ALJ’s April letter, plaintiff argues the ALJ should have

done more to obtain Ms. Rimer’s records. (Dkt. No. 13 at 28-30). Plaintiff’s counsel did not

respond to the ALJ’s inquiries about whether Ms. Rimer’s notes were necessary to complete the

record and instead requested the ALJ issue a decision as soon as possible. (Tr. 406). It is well

settled that “a representative has an affirmative duty to provide competent assistance to the

claimant, including acting with reasonable promptness to help obtain information or evidence the

claimant must submit.” Social Security Ruling (SSR) 17-4p, 2017 WL 4736894 at *4. The cases

cited by plaintiff are not factually similar and do not address a circumstance where claimant,

through counsel, committed to providing records then failed to respond with information when

requested by the ALJ. “Although the ALJ has the duty to develop the record, such a duty does not

permit a claimant, through counsel, to rest on the record—indeed, to exhort the ALJ that the case

is ready for decision—and later fault the ALJ for not performing a more exhaustive investigation.”

Maes v. Astrue, 522 F.3d 1093, 1097 (10th Cir. 2008).

       There was also no duty to recontact treating sources Dr. Zambron and Dr. Belen. Plaintiff’s

argument that the ALJ had a duty to recontact before rejecting their opinions is without merit.

“The duty to recontact arises only if the ALJ lacks sufficient evidence in the record to evaluate the

doctor’s findings, not when the treating physician’s opinion is inconsistent with her own prior

opinions and the rest of the record. See Guillen v. Berryhill, 697 F. App’x 107, 108 (2d Cir.



                                                     8
2017)(summary order)(citing Rosa, 168 F.3d at 79 n.5)); see also Rebull v. Massanari, 240 F.

Supp. 2d 265, 272 (S.D.N.Y. 2002). While plaintiff may dispute the lack of weight the ALJ

assigned to a doctor’s opinion under 20 C.F.R. § 404.1527, this does not activate the duty to re-

contact under 20 C.F.R. § 404.1512(e). Hall v. Astrue, 677 F. Supp. 2d 617, 628 (W.D.N.Y. 2009);

see Netter v. Astrue, 272 Fed.Appx. 54, 56 (2d Cir.2008) (Summary Order) (“Netter's final claim

is that the ALJ was obliged to affirmatively develop the record because it found Dr. Regalla's

clinical records to be lacking. However, the ALJ rejected Dr. Regalla's opinion because it was

contradicted by the opinions of other doctors and the record evidence-not because it was

inadequately supported by her own clinical records.”).

       B. Substantial Evidence

       The RFC is an assessment of “the most [plaintiff] can still do despite [his] limitations.” 20

C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing plaintiff’s RFC based on a review

of relevant medical and non-medical evidence, including any statement about what plaintiff can

still do, provided by any medical sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c).

           1. Physical RFC

       Physical examination records showed Plaintiff had a normal gait, full strength, normal

coordination, and normal findings in his legs (Tr. 754-55, 774, 779, 1088). Plaintiff testified he was

able to drive a couple times a week and that he couldn’t work because of left thumb damage and

memory issues. (Tr. 17). However, he testified the issue with the thumb is it will spasm, momentarily,

about once per day. (Id.) Although he had back surgery in 2015, he testified he had not had any further

treatment since six or seven months after surgery. (Id.). The ALJ discussed examinations performed

by consultative examiner Hongbiao Liu, M.D., in 2014 and 2016. (Tr. 620-23, 865-68). At the 2014

exam, plaintiff reported cooking and cleaning, occasionally doing laundry and shopping, as well as

some socializing. (Tr. 621). Plaintiff walked and stood normally in 2016, squatted to 30%, and could

                                                      9
rise from a chair without difficulty. (Tr. 866-67). At each examination, plaintiff had some range of

motion limitations in his lower back, left ankle, and shoulders. (Tr. 622, 867). Nonetheless he had full

strength in all areas. (Tr. 622, 867).

        Plaintiff simultaneously argues the ALJ did not properly weigh the opinion from

consultative examiner Dr. Liu and that the ALJ erred by using her lay opinion to determine the

RFC. (Dkt. No. 13 at 21, 23). In 2016, Dr. Liu opined:

        (1) mild-to-moderate limitations in prolonged walking, bending, kneeling, and overhead
        reaching (2) lift and carry up to 10 pounds continuously, 11 to 20 pounds frequently, 21 to
        50 pounds occasionally (3) sit three hours at a time, up to four hours total (4) stand two
        hours at a time, up to three hours total a day (5) and walk one hours at a time, up to two
        hours total a day (6) could only occasionally bilaterally reach (7) continuously handle,
        finger, and feel with his right hand (8) occasionally finger with his left hand (9)
        continuously feel with his left hand (10) frequently push/pull with his right hand (11)
        occasionally push/pull with his left hand (12) occasionally use left foot to operate foot
        controls (13) occasionally climb stairs, raps, ladders or scaffolds (14) occasionally kneel,
        crouch, and crawl (15) frequent to continuous exposure to environmental conditions. (Tr.
        872-73).


        The ALJ gave Dr. Liu’s 2016 opinion partial weight and properly noted which parts were

accepted or rejected. (Tr. 19). The ALJ noted that many of the assessed limitations were

inconsistent with the evidence. 20 C.F.R. § 404.1527(c)(4); Woodmancy v. Colvin, 577 F. App’x

72, 75 (2d Cir. 2014) (summary order) (record evidence of unremarkable clinical findings

contradicted or failed to support the limitations conclusions in these opinions). The ALJ noted

plaintiff had specifically testified there was no shoulder impairment and that the record did not

demonstrate any shoulder limitation. (Tr. 19). Salmini v. Comm’r of Soc. Sec., 371 F.App’x 109,

112-13 (2d Cir. 2010) (summary order) (ALJ may reject a treating physician’s analysis as far as

that analysis conflicts with a claimant’s own testimony about how the claimant’s impairments

affect the claimant’s functional capacity). Treatment records also did not show plaintiff was unable

to flex the first finger of his left hand, which was inconsistent with the fingering limitation. (Tr.


                                                      10
19, 754-755, 774, 779, 1088). Dr. Liu’s suggestion that Plaintiff could only sit four hours a day

was inconsistent with his assessment that Plaintiff could frequently (up to six hours a day) operate

a motor vehicle (Tr. 20, 875). Smith v. Berryhill, 740 F.App’x 721, 724 (2d Cir. 2018) (summary

order) (“A treating physician’s opinion may also be rejected if it is internally inconsistent or

otherwise uninformative.”). The ALJ ultimately found plaintiff was more limited than Dr. Liu. (Tr.

20).

       The ALJ provided reasons, supported by substantial evidence, for the weight given to Dr.

Liu’s opinion. This is contrary to plaintiff’s argument that the ALJ “cherry-picked” the opinion.

(Dkt. No. 13 at 21-22). Plaintiff appears to disagree with how the ALJ evaluated the evidence but

where substantial evidence supports the ALJ’s determination of the facts, the Court must defer to

the ALJ’s decision. See Vilardi v. Astrue, 447 Fed. App’x 271, 272 (2d Cir. Jan. 10, 2012)

(summary order); Rouse v. Colvin, No. 14-CV-817S, 2015 WL 7431403, at *6 (W.D.N.Y. Nov.

23, 2015) (unpublished).

           2. Mental RFC

        The record also contained medical opinions pertaining to plaintiff’s mental impairments,

as well as, treatment notes which were relied upon by the ALJ in formulating the mental RFC.

Plaintiff testified he had memory difficulties and problems with anger but has never acted out in

anger and mental status examinations findings have generally been unremarkable. (Tr. 900, 906,

909, 912, 1075-76, 1105). For instance, a mental status examination in December 2015 revealed

some memory problems but was otherwise normal. (Tr. 774). A June 2016 cognitive evaluation

suggested only mild cognitive deficits, primarily in memory and high-level reasoning/executive

function. (Tr. 851). Another mental status examination that same month showed mild anxiety and




                                                    11
mild to moderate depression, but normal speech and language, linear and goal-directed thought

processes, stable attention and concentration, and no recorded memory problems. (Tr. 1079-80).

       Contradicting records of minimal findings, treating source Alfred Belen, M.D., provided

an opinion in October 2016 in which he indicated plaintiff had “poor” functioning in every area of

functioning. (Tr. 829-30). Dr. Belen asserted that depression “causes poor concentration” but

offered no additional evidence or support. (Tr. 830). The ALJ properly gave this opinion little

weight and dutifully explained the reasons. Dr. Belen’s statement that depression causes poor

concentration was characterized by the ALJ as “may be true in theory,” but in this case it was not

supported by the normal findings. (Tr. 22; see Tr. 900, 906, 909, 912, 1075-76, 1105). See 20

C.F.R. § 404.1527(c)(3) (opinions that are well-supported are entitled to more weight); Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (deference to treating source’s opinion was not required

where treating physician issued opinions that were not consistent with his own treatment notes and

other substantial evidence in the record). Dr. Belen also attempted to make it a retroactive opinion

by stating the opined level of functioning went back to a 2014 motorcycle accident, but plaintiff

never had any mental health treatment until mid-2015. (Tr. 22). The ALJ also cited plaintiff’s own

testimony that he had applied for work as recently as March 2015. (Id.).

       There was also an opinion from treating source Mark Zambron, M.D., which the ALJ gave

limited weight. (Tr. 22-23, 842-846). The ALJ did not reject the opinion for improper reasons but

rather referenced the lengthy analysis for Dr. Belen’s opinion and cited specific evidence that was

inconsistent with the opinion of “poor” functioning in all areas. (Tr. 22-23). The ALJ noted that

Dr. Zambron’s records did not contain any mental status examinations supporting his opinion and

his only notation for mental status was that plaintiff was “Alert.” (Tr. 23; see 704, 733, 747, 754,

765, 770, 789, 1087-89). Additionally, the ALJ pointed out there was no documentation of



                                                    12
treatment by Dr. Zambron from the amended onset date through the date of the opinion in October

2016. (Tr. 23). The relevant factors considered in determining what weight to afford an opinion

include the length, nature and extent of the treatment relationship, relevant evidence which

supports the opinion, and the consistency of the opinion with the record as a whole. 20 C.F.R. §§

404.1527(c)(1)-(6), 416.927(c)(1)-(6).

        The third opinion pertaining to plaintiff’s mental functioning was the previously referenced opinion

from social worker Ms. Rimer which the ALJ gave limited weight. (Tr. 23). Ms. Rimer opined plaintiff had

serious limitations in most areas of functioning, with “limited but satisfactory” ability to function in a few

others. (Tr. 1098-99). She also opined that plaintiff would be absent from work more than four days per

month. (Tr. 1100). The ALJ properly explained Ms. Rimber, as a social worker, was not an acceptable

medical source. (Tr. 23). Social workers are not acceptable medical sources but rather “other”

sources and therefore not entitled to specific weight. See 20 C.F.R. § 404.1513(d)(3) (2017).

Courts have held that an ALJ is not even required to weigh the assessment of an “other medical

source” at all. See Bulavinetz v. Astrue, 663 F.Supp.2d 208, 212 (W.D.N.Y.2009); Esteves v.

Barnhart, 492 F.Supp.2d 275, 281–82 (W.D.N.Y.2007) (ALJ is under no obligation to weigh a

mental health counselor's assessment in determining whether a claimant is disabled). However, the

ALJ went further and discussed the lack of explanation by Ms. Rimer and no identification of

clinical findings to support the opinion. (Tr. 23, 1096). The ALJ noted that the form Ms. Rimer

completed did not sufficiently define some of the terms it used. (Tr. 23). See 20 C.F.R. §

404.1527(c)(6) (ALJ may consider “other factors). ALJ Seeley again noted that Ms. Rimer’s

opinion was not consistent with the mental status examinations in Dr. Belen’s notes (Tr. 23; see

Tr. 704, 733, 747, 754, 765, 770, 789, 1087-89). See 20 C.F.R. § 404.1527(c)(4).

        The ALJ’s criticism of the forms used by the three treating sources was appropriate. 20

C.F.R. § 404.1527(c)(3) (“The better an explanation a source provides for an opinion, the more

                                                         13
weight we will give that opinion.”). The ALJ did not reject the opinions on the basis of the check-

box format of the forms but specified additional reasons why the forms were not relied upon. The

forms Dr. Belen and Dr. Zambron completed limited answers to “none,” “poor,” “fair,” or “good”

to describe plaintiff’s functioning, but that “good” was defined as only “satisfactory,” thereby

weighting the scale to the low-end. (Tr. 22; see Tr. 829). The form from Ms. Rimer did not define

key terms. (Tr. 23). The discussion of opinion format was just one sentence in lengthy discussions

about each opinion and not the sole reason the opinions were not given controlling weight.

       The reliance of the ALJ on the treating records, over the opinions, was not improper but

allowed under the regulations. It is well-established that the ALJ has both the ability and the

responsibility to resolve conflicts in the evidence and to weigh all of the available evidence to

make an RFC finding that is consistent with the record as a whole. Here the ALJ provided a

detailed analysis for each opinion that allowed the Court to follow her rationale. See Matta v.

Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, he was entitled to

weigh all of the evidence available to make an RFC finding that was consistent with the record as

a whole.”)



ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 13) is

             DENIED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 20) is

             GRANTED.




                                                    14
Dated: March 31, 2020    J. Gregory Wehrman
Rochester, New York      HON. J. Gregory Wehrman
                         United States Magistrate Judge




                        15
